ACCEPTED
                                                                                            05-18-00001-CR
                                                                                  FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                          6/7/2018 11:58 AM
                                                                                                 LISA MATZ
                                                                                                     CLERK

                    IN THE COURT OF APPEALS
                            FOR THE
                                                 FILED IN
           FIFTH COURT OF APPEALS DISTRICT OF TEXAS
                                                                    5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
ADRIAN URIBE,                               §                      06/07/2018 11:58:10 AM
    APPELLANT                               §                             LISA MATZ
                                                                            Clerk
                                            §
                                            §
v.                                          §         NO.     05-18-00001-CR
                                            §
                                            §
                                            §
THE STATE OF TEXAS,                         §
    APPELLEE                                §

     APPELLANT ADRIAN URIBE’S MOTION FOR EXTENSION

TO THE HONORABLE COURT OF APPEALS:

      Adrian Uribe (hereinafter “Appellant”) respectfully requests that this Court

grant an extension of time to file Appellant’s Brief in the instant case. In support of

this motion, Appellant would show:

                                          -I-

      The court below is the Criminal District Court 3 of Dallas County, Texas. The

style of the case in the trial court is The State of Texas v. Adrian Uribe, with a trial

court cause number of F17-70392-J.

                                          - II -

      The jury found Appellant guilty of a family violence assault. Appellant was

sentenced by the trial court to imprisonment for a period of 3 years, but the trial court
suspended the imposition of the sentence and placed Appellant on probation.

Appellant is incarcerated at the current time because of philosophical differences

regarding the trial court’s order that Appellant participate in the SAFPF program as

part of his probation.

                                       - III -

      Appellant is represented on appeal by undersigned counsel. According to this

Court’s official on-line website, the current deadline for the filing of Appellant’s

Brief is June 9, 2018, which is a Saturday. No prior extension has been requested by

Appellant, such that no prior extensions have been granted by this Court.

                                       - IV -

      Due to undersigned counsel’s other duties and commitments, Appellant

respectfully requests an extension of time in the length of thirty (30) days, which

would result in a new filing deadline of July 9, 2018 for Appellant’s Brief.

Undersigned counsel has recently filed the Appellant’s Brief in the cases of Dennis

Sims v. The State of Texas, 05-18-00139-CR and 05-18-00141-CR (filed May 31,

2018) and the Appellant’s Amended Brief in the cases of Derek Lee Oestreich v. The

State of Texas, 05-17-00545-CR and 05-17-00588-CR (filed June 6, 2018).

      Appellant’s case is not currently set for submission, such that the granting of

the instant motion should not unduly or substantially delay the eventual submission

of Appellant’s case to this Court. Additionally, the extension is not sought for
purposes of delay but to permit undersigned counsel to fully review the appellate

record so as to increase the opportunity available to undersigned counsel to place

before this Court the very best arguments relative to Appellant’s rights and legal

interests.

                                        -V-

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court,

pursuant to its inherent power to suspend the rules of appellate procedure as set out

in Tex. R. App. P. 2, grant Appellant a 30-day extension of time for the filing of the

Appellant’s Brief and establish July 9, 2018 as the new deadline for the filing of

Appellant’s Brief.



                                       Respectfully submitted,



                                       /s/ Michael R. Casillas
                                       MICHAEL R. CASILLAS,
                                       Chief Appellate Public Defender
                                       State Bar No. 03967500
                                       133 N. Riverfront Blvd., LB-2
                                       Dallas, Texas 75207
                                       (214) 653-3550/FAX (214) 653-3539
                                       Michael.casillas@dallascounty.org
            CERTIFICATE OF SERVICE AND COMPLIANCE

      I hereby certify that – no later than June 8, 2018 – a true, electronically-

formatted copy of the instant motion has been served on opposing counsel, the Hon.

Lori Ordiway, Assistant District Attorney/Chief Appellate Prosecutor, 133 N.

Riverfront Blvd., LB-19, Dallas, Texas 75207 by use of the electronic-service

function that may be used in conjunction with the electronic filing of the instant

motion with this Court through the electronic filing service provider to which

Appellant’s undersigned counsel subscribes.

      While Tex. R. App. P. 9.4(i)(2)(A)-(D) does not designate a maximum number

of words that an extension motion is not to exceed, I also hereby certify – based on

the word-count function of the WordPerfect, word-processing software with which

the instant motion was drafted – that the instant motion contains 433 words.



                                      /s/ Michael R. Casillas
                                      Michael R. Casillas